Exhibit 10.1



Amended and Restated
LKQ Corporation Long Term Incentive Plan
1.        Purpose. The purpose of the LKQ Corporation Long Term Incentive Plan
(the “Plan”) is to advance the interests of LKQ Corporation (the “Company”) by
providing for long-term performance awards for officers and other key persons of
the Company or one or more of its subsidiaries so as to attract and retain such
persons, make their compensation competitive with other opportunities, and cause
them to strive to increase the Company’s cumulative returns to its stockholders.
2.        Administration. The Plan shall be administered (the “Administrator”)
by the Compensation Committee of the Board of Directors of the Company. The
Board of Directors of the Company (the “Board”) may hereafter in its discretion
designate the Board or a committee thereof to administer the Plan, in which
event such other administrator shall be deemed the “Administrator” hereunder.
3.        Participants; Performance Periods; Portion of Awards.
(a)    Participants in the Plan shall be selected by the Administrator.
(b)    For purposes hereof, each “Performance Period” during the term of the
Plan shall begin on January 1 and shall terminate on December 31 of the third
calendar year ending thereafter.
(c)    If a person becomes a participant in the Plan during any Performance
Period, the participant’s award for such Performance Period shall be prorated to
reflect such participant’s actual number of full months of participation.
4.        Performance Awards.
(a)    Subject to Section 4(d) below, each participant in the Plan shall be
entitled to a performance award equal to the product of such participant’s
annual base salary (as of the last day of the applicable Performance Period)
multiplied by such participant’s “Award Percentage” (as defined in
Section 4(b) below).
(b)    The Administrator shall assign for each Participant (1) a range of base
salary percentages (the “EPS Component”) to a range of EPS Growth percentages;
(2) a range of base salary percentages (the “Revenue Component”) to a range of
Revenue Growth percentages; and (3) a range of base salary percentages (the “ROE
Component”) to a range of ROE Growth points. For purposes of the Plan, the
number and percentages assigned to a particular participant pursuant to the
immediately preceding sentence shall be collectively referred to as the “Award
Components.” A sample Award Component Matrix is attached hereto as Exhibit 1.
Each participant’s “Award Percentage” shall mean the sum of (1) the EPS
Component that corresponds to the Company’s EPS Growth, (2) the Revenue
Component that corresponds to the Company’s Revenue Growth, and (3) the ROE
Component that corresponds to the Company’s ROE Growth. For purposes of the
Plan:
(i)        “EPS Growth” shall mean the percentage growth of the Company’s
diluted net income per share, as disclosed by the Company on its audited
financial statements, from the “Base Year” (as defined below) to the “Final
Year” (as defined below).0
(ii)        “Revenue Growth” shall mean the percentage growth of the Company’s
revenue, as disclosed by the Company on its audited financial statements, from
the Base Year to the Final Year.
 
(iii)        “ROE Growth” shall mean the amount (expressed in basis points) by
which the Company’s return on equity (total net income for such year divided by
the average total stockholders’ equity for the four quarters of such year) for
the Final Year exceeds the Company’s return on equity for the Base Year.
(iv)        “Base Year” shall mean the year ended December 31 in the year
immediately preceding the applicable Performance Period.
(v)        “Final Year” shall mean the year ended on the last day of such
Performance Period.
(vi)        On or before the latest possible date that will not jeopardize the
qualification of awards for treatment as “performance-based compensation” under
Section 162(m) of the Code (to the extent applicable), the Committee shall have
the discretion to include or exclude unusual, atypical or non-recurring items in
determining the Award Components for a particular Performance Period.
(c)    In the event of any change in corporate capitalization of the Company,
such as a stock split, stock dividend or other

1

--------------------------------------------------------------------------------



distribution of stock, a proportionate adjustment shall be made to the
calculation of the awards granted hereunder.
(d)    Notwithstanding any other provisions of the Plan to the contrary, the
following provisions shall be applicable to participation in the Plan by any
individual whose total compensation for any year exceeds the amount specified by
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”), if
any portion of such participant’s compensation would otherwise be non-deductible
by the Company pursuant to that Section:
(i)        Each such participant’s performance award for any Performance Period
shall be based solely on the achievement of the goals applicable pursuant to
Section 4(b) above.
(ii)        With respect to each such participant, no bonus shall be payable
hereunder except upon written certification by the Administrator that the
applicable performance goals have been satisfied to a particular extent.
(iii)        The specific performance goals to be attained for the year shall be
determined by a committee consisting of at least two members of the Board each
of whom shall qualify as an “outside director” (within the meaning of
Section 162(m) of the Code).
(iv)        The specific performance goals shall be established by such
committee no later than 90 days after the beginning of the Performance Period to
which they relate.
5.        Payment of Awards.
(a)    Performance awards for each Performance Period commencing after December
31, 2014 shall be paid in full in cash (a “Cash Award”) as soon as practicable
after the end of the Performance Period (but in no event later than March 15 of
the year following the end of the Performance Period). Performance awards for
Performance Periods commencing prior to December 31, 2014 shall be payable as
follows:
(i) An amount equal to 50% of the performance award shall be paid in cash (also,
a “Cash Award”) as soon as practicable after the end of the Performance Period
(but in no event later than March 15 of the year following the end of the
Performance Period) and
(ii) An amount equal to 50% of the performance award (the “Deferred Award”),
including interest thereon as set forth in the next two sentences, shall be paid
in cash as soon as practicable after the date of vesting (but in no event later
than March 15 of the year following the date of vesting), determined pursuant to
Section 6 hereof. An amount equal to the Deferred Award granted to each
participant pursuant hereto shall be credited to a bookkeeping account
maintained by the Company in the name of each participant (a “Deferred Account”)
as of the last day of each Performance Period with respect to which a Deferred
Award is payable. The Deferred Account shall accrue interest from the first day
after the end of the applicable Performance Period until the date such portion
has vested, at a rate per annum equal to the Prime Rate (as published in The
Wall Street Journal) adjusted quarterly on the first day of each January, April,
July and October.


(b)    The maximum amount of a performance award that may be awarded pursuant to
Section 4(b) hereof to a participant with respect to any Performance Period
pursuant to this Plan shall be $1,000,000; provided, however, that such amount
shall be increased to $3,000,000 for any performance award paid after such
higher limit is approved by the stockholders of the Company in accordance with
section 162(m) of the Code.


6.        Vesting.


(a)    Except as set forth in this Section 6(a), in Section 6(b) and in any
severance policy adopted from time to time by the Company, a participant whose
employment with the Company or one of its subsidiaries is terminated during any
Performance Period shall not be entitled to the payment of a performance award
under the Plan for such Performance Period. A participant (or his beneficiary
designated pursuant to Section 9 hereof) whose employment with the Company or
one of its subsidiaries is terminated during any Performance Period due to death
or Disability shall receive an award for such Performance Period (calculated
assuming that the target award would have been achieved) prorated to reflect the
participant’s full number of months of participation, without regard to whether
the Award Components are ultimately achieved with respect to the performance
award relating to such Performance Period. For purposes of this Plan,
“Disability” shall have the meaning ascribed to such term in the participant’s
governing long-term disability plan. If no long-term disability plan is in place
with respect to a participant, then with respect to the participant, Disability
shall mean: (i) for the first 24 months of disability, that the participant is
unable to perform his or her job; and (ii) thereafter, that the participant is
unable to perform any and every duty of any gainful occupation for which the
participant is reasonably suited by training, education or experience.
Notwithstanding the foregoing, for any performance awards that constitute a
nonqualified deferred compensation plan within

2

--------------------------------------------------------------------------------



the meaning of Section 409A(d) of the Code, Disability shall have the same
meaning as set forth in any regulations, revenue procedures, revenues rulings or
other pronouncements issued by the Secretary of the United States Treasury
pursuant to Section 409A of the Code, applicable to such plans.


(b) A participant (or his beneficiary designated pursuant to Section 9 hereof)
whose employment with the Company or one of its subsidiaries is terminated due
to Retirement during the Performance Period relating to any performance award
granted under Section 4 shall be entitled to continue to vest in and receive any
payments relating to such performance award(s) in accordance with the terms of
the award and this Plan, subject to the condition that the participant remains
in material compliance with the terms of any confidentiality, non-compete or
non-solicitation agreement between the Company and the participant, as follows:
(i) if the one year anniversary of the commencement of the Performance Period
relating to the performance award has occurred as of the date of Retirement,
then the participant shall be entitled to 100% of the performance award; and
(ii) if the one year anniversary of the commencement of the Performance Period
relating to the performance award has not occurred as of the date of Retirement,
then the participant shall be entitled to a percentage of the performance award
equal to a fraction, the numerator of which is the number of days between the
commencement of the Performance Period and the date of Retirement and the
denominator of which is 365.  Notwithstanding the foregoing, neither the
participant nor his beneficiary designated pursuant to Section 9 hereof shall be
entitled to receive any payment pursuant to this Section 6(b) unless (and only
to the extent that) it is determined after the end of the applicable Performance
Period that the Award Component goals are achieved. For purposes of this Plan,
“Retirement” means the date a participant voluntarily terminates his/her
employment with the Company or a subsidiary (A) on or after he/she has attained
at least sixty (60) years of age and completed at least five (5) years of
service with the Company or its subsidiaries or (B) under circumstances that the
Administrator determines, in its sole discretion, qualify as a Retirement
termination from the Company or a subsidiary; provided, however, that in the
case of Robert L. Wagman the years of age in subsection (A) above shall be
fifty-five (55).
(c)    A participant’s right to receive a Cash Award for any Performance Period
shall vest on the close of business on the last day of such Performance Period.


(d) Except as set forth in this Section 6(d) and in any severance policy adopted
from time to time by the Company, a participant’s right to receive a Deferred
Award or any portion thereof for any Performance Period shall vest with respect
to one-third of the Deferred Award on each one year anniversary of the end of
the Performance Period to which the Deferred Award relates, over a total of
three years; provided that if the participant is not an employee of the Company
or one of its subsidiaries on any such date, then such award or any portion
thereof shall not vest, except as hereinafter provided. If the participant is
not an employee of the Company or one or more of its subsidiaries on any such
date as a result of the participant’s Retirement, death or Disability, the
participant or his beneficiary designated pursuant to Section 9 hereof shall be
entitled to payment of the entire Deferred Award as soon as practicable after
such Retirement, death or Disability.
7.        Change of Control. In the event of a Change of Control of the Company,
(i) each Performance Period which has not yet ended shall end as of the calendar
quarter coincident with or next following the date of such Change of Control,
(ii)  each unpaid Cash Award from such Performance Periods and each unpaid
Deferred Award, if any, from such Performance Periods and from prior Performance
Periods shall vest as of the close of business on the last day of each such
Performance Period (as determined in accordance with clause (i)), (iii) the
Administrator shall cause the performance awards payable to participants to be
promptly calculated, and (iv) the Company shall pay such performance awards to
participants as promptly as practicable following the Administrator’s
determination, notwithstanding any Plan provision to the contrary. In
calculating the performance awards payable to participants in connection with a
Change in Control, the Administrator shall (a) decrease the Award Components on
a pro rata basis to account for the decreased length of the applicable
Performance Period, and (b) discount the performance awards to account for the
time value of money as required by Section 162(m) of the Code. For purposes of
this Section 7, Change of Control shall have the same meaning as defined in the
Company’s 1998 Equity Incentive Plan, as amended from time to time.
Notwithstanding the foregoing, for any awards that constitute a nonqualified
deferred compensation plan within the meaning of Section 409A(d) of the Code and
provide for an accelerated payment in connection with a Change of Control,
Change of Control shall have the same meaning as set forth in any regulations,
revenue procedure, revenue rulings or other pronouncements issued by the
Secretary of the United States Treasury pursuant to Section 409A of the Code,
applicable to such plans.
8.        Participants’ Interest. A participant’s benefits hereunder shall at
all times be reflected on the Company’s books as a general unsecured and
unfunded obligation of the Company and the Plan shall not give any person any
right or security interest in any asset of the Company nor shall it imply any
trust or segregation of assets by the Company.
 
9.         Designation of Beneficiaries. A participant from time to time may
name in writing any person or persons (who may be named concurrently,
contingently or successively) to whom his or her benefits are to be paid if he
or she dies before complete payment of such benefits. Each such beneficiary
designation will revoke all prior designations by the participant with respect
to

3

--------------------------------------------------------------------------------



the Plan, shall not require the consent of any previously named beneficiary,
shall be in a form prescribed by the Administrator, and will be effective only
when filed with the Administrator or its designee during the participant’s
lifetime. If the participant fails to designate a beneficiary before his or her
death, as provided above, or if the beneficiary designated by the participant
dies before the date of the participant’s death or before complete payment of
the participant’s benefits, the Company, in its discretion, may pay the
remaining unpaid portion of the participant’s benefits to either (i) one or more
of the participant’s relatives by blood, adoption or marriage and in such
proportion as the Company determines; or (ii) the legal representative or
representatives of the estate of the last to die of the participant and his or
her designated beneficiary.
10.        Facility of Payment. If a participant or his or her beneficiary is
entitled to payments under the Plan and in the Company’s opinion such person
becomes in any way incapacitated so as to be unable to manage his or her
financial affairs, the Company may make payments to the participant’s or such
beneficiary’s legal representative, or to a relative or friend of the
participant or beneficiary for such person’s benefit, or the Company may make
payments for the benefit of the participant or beneficiary in any manner that it
considers advisable. Any payment made in accordance with the preceding sentence
shall be a full and complete discharge of any liability for such payment
hereunder.
11.        Non-Alienation of Benefits. All rights and benefits under the Plan
are personal to the participant and neither the Plan nor any right or interest
of a participant or any person arising under the Plan is subject to voluntary or
involuntary alienation, sale, transfer, or assignment without the Company’s
consent.
12.        Withholding for Taxes. Notwithstanding any other provisions of this
Plan, the Company may withhold from any payment made by it under the Plan such
amount or amounts as may be required for purposes of complying with the tax
withholding or other provisions of the Internal Revenue Code or the Social
Security Act or any state’s income tax act or for purposes of paying any estate,
inheritance or other tax attributable to any amounts payable hereunder.
13.        No Employment Rights. The Plan is not a contract of employment and
participation in the Plan will not cause any participant to have any rights to
continue as an employee of the Company (or any affiliated entity), or any right
or claim to any benefit under the Plan, unless the right or claim has
specifically vested under the Plan.
14.        Administrator or Company Determinations Final. Each determination
provided for in the Plan shall be made by the Administrator or the Company, as
the case may be, under such procedures as may from time to time be prescribed by
the Administrator or the Company. Any such determination shall be conclusive.
The Administrator, in its sole and absolute discretion, may reduce, but not
increase, the amount of any award otherwise payable to a participant, based on
any subjective or objective factors that the Administrator determines to be
appropriate. Notwithstanding any other provisions of the Plan to the contrary,
neither the Company nor the Administrator is empowered to make any
determinations hereunder that cause the Plan to fail to comply with the
requirements of Section 162(m) of the Code.
15.        Amendment or Termination. The Administrator may in its sole
discretion terminate or amend the Plan from time to time. No such termination or
amendment shall alter a participant’s right to receive a vested award under the
Plan.
16.        Successors. Unless otherwise agreed to, the Plan is binding on and
will inure to the benefit of any successor to the Company, whether by way of
merger, consolidation, purchase or otherwise.
 
17.        Controlling Law. The Plan shall be constructed in accordance with the
internal laws of the State of Illinois, and shall be operated and administered
in accordance with §409A of the Code, to the extent applicable.
18.        Date of Adoption. The Plan has been adopted by the Compensation
Committee of the Board as of January 27, 2006, subject to stockholder approval,
and by the stockholders of the Company as of May 8, 2006. The Plan was
re-approved by the stockholders of the Company as of May 2, 2011. The Plan was
amended on May 7, 2012 and November 3, 2014.
19.         Compliance with Section 409A. The Plan is intended to comply with
Section 409A of the Code. Notwithstanding any provision of the Plan to the
contrary, the Plan shall be interpreted, operated and administered consistent
with this intent. In that regard, and notwithstanding any provision of the Plan
to the contrary, the Company reserves the right to amend the Plan or any award
granted under the Plan, by action of the Administrator, without the consent of
any affected Participant, to the extent deemed necessary or appropriate for
purposes of maintaining compliance with Section 409A of the Code and the
regulations promulgated thereunder. In addition, any payments under the Plan of
an amount that is deferred compensation under Section 409A of the Code in
connection with a Participant’s termination of employment shall not be made
earlier than six (6) months after the date of termination of employment to the
extent required by Section 409A(a)(2)(B)(i) of the Code.
 
B-5



4

--------------------------------------------------------------------------------





Exhibit 1


Award Component Matrix


Participant:
Performance Period:


EPS
GROWTH (%)
 
EPS
COMPONENT (%)










 
 
REVENUE GROWTH (%)
 
REVENUE
COMPONENT (%)










 
 
ROE GROWTH (basis points)
 
ROE
COMPONENT (%)












5